Title: From Thomas Jefferson to William Barret, 30 October 1822
From: Jefferson, Thomas
To: Barret, William


Sir
Monticello
Oct. 30. 22.
At the date of my letter of the last month I thought I could not be surer of any thing than that I could within a few days remit you 750.D. I had the flour waiting in my mill for a shower only to enable boats to go down. yet so obstinate has been the drought that it was not till the day before yesterday that a fortunate rain enabled me to send off some boat loads, the sale of which will enable Colo Peyton to pay you 750.D. which I have requested him to do as soon as he could make sale of it. I mentioned to him that I should request you to call on him for that sum out of the proceeds, which be pleased to do, and to accept the assurance of my great esteem and respect.Th: Jefferson